DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the Arguments and Amendments dated 11/17/2021, with respect to the “Claim Objections” section on page 6, the Applicant argues that the amended claim language overcomes the claim objection. This argument is persuasive. Therefore, the claim objections have been withdrawn. 
With respect to the “Claim Rejections – 35 USC 112” section on pages 6-7, the Applicant argues that the amended claim language overcomes the 112(b) rejections. This argument is persuasive. Therefore, the claim rejections have been withdrawn.


Reasons for Allowance
The prior art Hayafune et al. (JPH 08194894 A) discloses a navigation system, including a map database, a positioning system and a processor programmed to determine a target route of the vehicle and output to an ECU the curve radius corresponding to positions on the target route in claim 1 (or the data corresponding to the positions on the target route in claim 4) and determine whether or not the target route has changed after it has been set. Furthermore, Hayafune et al. discloses the ECU converting the curve radius into a maximum speed and controlling the speed of the vehicle based on the maximum speed (or controlling vehicle speed based on the data corresponding to positions in claim 4). Furthermore, the navigation system outputs the curve radius (or data corresponding to positions in claim 4) corresponding to a first distance interval when the target route is not changed and the ECU controls vehicle speed accordingly. The navigation system also outputs the curve radius (or data corresponding to positions in claim 4) corresponding to a second distance interval, larger than a first distance interval, when the target route is changed and the ECU controls speed based on this new data. 
The prior art Mine et al. (US 6,208,927 B1) discloses storing the maximum speed for a target route and upon a change in target route, erasing the stored maximum speed corresponding to the positions before the changing and store the new maximum speed in the storage unit as per claim 1, or storing data corresponding to positions of a target route and upon a change in target route, erasing the stored data before the changing and storing data corresponding to the changed route as per claim 4. 
The prior art Fridman et al. (WO 2018/015811) discloses that data on a new target route corresponding to a second distance interval, larger than a first distance interval, can be set based on a new vehicle path in a lane. For example, as detailed in Fig. 5e steps 570-572, Fig. 28C and paragraphs [0176-0177, 0399-0400]. Support for this limitation is found in provisional application 62/373,153. 
Hayafune et al., Mine et al. and Fridman et al. fail to teach all the specifics of claims 1 and 4, including determining whether the target route has changed based on a lane change and in response to determining that the target route has not changed, output the curve radius (or data of claim 4) corresponding to positions of a first distance interval, the positions being located at a predetermined distance ahead on the target route, and in response to determining that the target route has changed output the curve radius (or data of claim 4) corresponding to positions of a second distance interval larger than the first interval from the position of the vehicle on the map to a predetermined distance ahead on the changed target route. In other words, the combination of prior art does not disclose determining that the target route has changed based on determining a lane change and then in response changing the output of the data to be of a second distance interval larger than the first distance interval and located between the vehicle position and the predetermined distance ahead, as opposed to at the predetermined distance ahead when the target route has not changed. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619